PER CURIAM:
Michael D. Pirtle, Sr., proceeding pro se, appeals the district court’s dismissal of his challenge to the constitutionality of Columbia County, Georgia’s Ordinance No. 04-08 prohibiting smoking in most public places. The district court dismissed Pirtle’s complaint on the grounds that he could not state a claim that the ordinance, inter alia, (1) was a regulatory taking, (2) violated his First Amendment rights to free speech and assembly, (3) violated substantive due process or equal protection, (4) violated the Contracts Clause, (5) violated antitrust laws, (6) violated the Commerce Clause, (7) deprived him of a republican form of government, (8) was an unlawful bill of attainder, (9) was vague, arbitrary or overbroad, or (10) provided for excessive penalties. Because Pirtle’s complaint failed to state a claim upon which relief could be granted, the district court’s order is
AFFIRMED.